DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art of record does not show or suggest:
“…syringe that contains a sample, the syringe being attached with a first identification code that indicates information about its own internal volume, and…”
“…the sample injector being configured to determine an amount of movement of the piston for injecting the sample from the syringe into the analyzer based on a preset amount of the sample to be injected into the analyzer and the information of the first identification code about the internal volume read by the optical sensor.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Young (U.S. Patent 3,912,456) discloses an automatic chemical analyzer that includes an optical reader that reads indicia on the tubes to identify specimens (but the information on the tubes does not include a volume of the tube, nor is it used to control the plunger).
Walker et al. (U.S. Patent 5,651,775) discloses a medication delivery system that scans a barcode on a syringe (which can include information on the size of the syringe) and monitors the dose administered (using the barcode info for tracking, but not for controlling an automated dosing process).
Enrico et al. (U.S. Pub. 2012/0325026) discloses an automated sampler with syringes, where the syringes have an RFID chip (not optically scanned) which is scanned to determine the volume of the syringe and control extraction (not dispensing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852